Citation Nr: 0534451	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 until February 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued a 10 
percent rating for lumbosacral strain.  In January 2005, the 
case was remanded to afford the veteran an updated VA 
orthopedic examination.  In May 2005, the RO granted an 
increased (20 percent) rating, effective February 2, 2005.  
As that is less than the maximum schedular rating for the 
disability, and because the veteran has not expressed 
satisfaction with the rating assigned, the matter of the 
rating for lumbosacral strain remains on appeal.  See AB v. 
Brown, 6 Vet. App, 35 (1993).  The veteran has not disagreed 
with the effective date assigned for the increased rating.  


FINDINGS OF FACT

The veteran's lumbosacral strain has not been manifested by 
more than moderate limitation of motion; forward flexion of 
the thoracolumbar spine has not been limited to 30 degrees or 
less; and severe lumbosacral strain is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for lumbosacral strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5292, 5295 (effective prior to Sept. 26, 2003) Code 5237 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  While a March 2003 
VA letter (prior to the rating appealed) began by providing 
some notice to the veteran concerning the evidence necessary 
to establish a claim for increased rating, it subsequently 
also provided the veteran superfluous information concerning 
service connection.  The September 2003 statement of the case 
(SOC) remedied this error by informing the veteran of his and 
VA's responsibilities concerning claims development and 
notifying him of the applicable laws and regulations, of what 
the evidence showed, and why his claim was denied.  This SOC 
also notified him to submit any evidence in his possession 
pertinent to the claim.  A subsequent February 2004 
supplemental SOC notified the veteran of the revisions to the 
criteria for rating disabilities of the spine that became 
effective September 26, 2003.  While complete notice 
consistent with the VCAA was not provided prior to the 
decision on appeal, the veteran has received complete notice 
since, and has had ample opportunity to respond.  He was not 
prejudiced by any notice timing error, and no further notice 
is required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

Regarding the duty to assist, the RO asked the veteran to 
submit or identify any evidence pertinent to his claim, and 
arranged for VA examinations in January 2004 and February 
2005.  He has not identified any additional pertinent 
evidence.  VA's assistance obligations are also met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service connection for lumbosacral strain, rated 10 percent, 
was established by a February 1973 rating decision.  In his 
November 2002 claim, the veteran asserted that the disability 
had increased in severity, and sought an increased rating.   

VA scheduled the veteran for a back examination in March 2003 
but he failed to report.  The examination was rescheduled for 
April 2003, but he canceled this appointment.  In his July 
2003 notice of disagreement, the veteran indicated that he 
experienced stabbing pain when his lower back, legs and neck 
became stiff.   

On VA examination in January 2004, range of motion studies 
revealed flexion to 80 degrees, extension to 30 degrees, and 
lateral flexion to 45 degrees, bilaterally, with the veteran 
complaining of pain after the range of motion testing.  The 
examination also revealed that the veteran walked slowly, but 
with a normal gait and that he had a loss of lumbar lordosis.  
The impressions were lumbosacral strain, degenerative disc 
disease (DDD) of the lumbar spine and chronic pain.   The 
examiner found that the DDD was less likely than not related 
to the lumbar strain suffered in the military.  An MRI showed 
normal lumbar column alignment.  The veteran reported that he 
had some pain every day, but was able to continue working as 
a custodian.  

A July 2004 statement by the veteran's representative alleges 
that the veteran's back condition has adversely affected his 
quality of life in terms of employment, home life and play. 

On VA examination in February 2005 the diagnoses were chronic 
lumbosacral strain and mild degenerative arthritis of the 
lumbar spine.  Physical examination showed that the veteran 
walked with a normal gait and had some tenderness on the 
paraspinal musculature of the lumbar spine on palpation, 
without spasm.  He could flex to 60 degrees and extend to 20 
degrees, at which point he complained of pain.  He had 30 
degrees of right and left lateral flexion and rotation, at 
which point he complained of pain.  He could not stand on his 
heels and toes to walk.  He had negative straight leg raising 
signs and no loss of sensation to pinprick in the thighs, 
legs or feet.  There was no active weakness, fatigue or 
incoordination.  The veteran reported that he had daily pain 
with radiation in both legs down to the knees.  He had worked 
at the post office for 28 years, and in the last year had 
missed seven days at one time for back pain.  Ordinarily he 
was able to do his work as a custodian at the post office.  
He did not use a brace or a cane, and was able to drive and 
attend to activities of daily living.  He took over-the-
counter pain medication, and had no increased limitations 
with flare-ups or repetitive motion.  He had had no 
injections or surgery.      
III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's service-connected lumbosacral strain is now 
rated 20 percent under 38 C.F.R. §  4.71, Code 5237.  And 
what remains for consideration is whether a rating in excess 
of 20 percent is warranted under any applicable criteria.  
The criteria for rating lumbosacral strain and disorders of 
the spine generally were revised effective September 26, 
2003.  38 C.F.R. § 4.71, Codes 5235-5243.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the prior or 
the revised criteria, whichever are more to his or her 
advantage.  The old criteria may be applied for the full 
period of the appeal.  The revised criteria, however, may 
only be applied from their effective date.   

The veteran's lumbosacral strain was initially rated under 38 
C.F.R. § 4.71a, Code 5295.  Under Code 5295, a 20 percent 
rating was assigned for lumbosacral strain when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was available for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.         
Prior to September 26, 2003 lumbosacral strain could 
alternatively be rated under Code 5292, for limitation of 
motion of the lumbar spine.  Code 5292 provided a 20 percent 
rating when limitation of lumbar motion was moderate, and a 
40 percent rating when limitation was severe.  38 C.F.R. § 
4.71a.  

[Notably, alternate criteria for rating low back disability 
as disc disease may not be considered, as the veteran's 
lumbar disc disease is not service connected, and the January 
2004 VA examiner expressly opined that lumbar disc disease 
was less likely than not related to service connected 
lumbosacral strain.]  

Under the September 26, 2003 rating schedule revisions, back 
disability (to include lumbosacral strain) is rated under the 
general formula for diseases and injuries of the spine.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings are available for more severe manifestations.  
38 C.F.R. § 4.71a, Codes 5235-5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are O to 30 degrees, 
and left and right lateral rotation are O to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.  

The competent evidence of record (specifically the February 
2005 VA examination) does not include any findings that would 
warrant a rating in excess of 20 percent under the revised 
criteria effective September 26, 2003.  Neither limitation of 
thoracolumbar spine forward flexion to 30 degrees or less nor 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  Additional factors that could provide a basis for an 
increase have also been considered; however the evidence does 
not show weakness, incoordination, fatigability or muscle 
atrophy.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  The February 2005 examination specifically found 
no active weakness, fatigue or incoordination and there is no 
medical evidence of record to the contrary.  Consequently, 
functional loss warranting a rating in excess of 20 percent 
is not shown.

As it is alleged (by the veteran's representative) that the 
veteran's lumbosacral strain has affected his employability, 
the Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the lumbosacral strain, 
and no such factors are specifically alleged.  38 C.F.R.  § 
3.321.  While the veteran may have some work limitations, he 
has been able to continue work as a custodian.  Consequently, 
referral for extraschedular consideration is not indicated.

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


